IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ELIZABETH PIPE, INDIVIDUALLY AND       : No. 459 MAL 2016
AS ADMINISTRATRIX FOR THE ESTATE       :
OF JASON PIPE,                         :
                                       : Petition for Allowance of Appeal from
                    Petitioner         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
WILLIAM C. SHEPHERD, M.D., CARSON      :
THOMPSON, M.D., ROBERT PACKER          :
HOSPITAL, CORNING HOSPITAL             :
T/D/B/A GUTHRIE CORNING                :
DEVELOPMENT HOSPITAL, INC.             :
GUTHRIE CLINIC LTD T/D/B/A GUTHRIE     :
CLINIC, A PROFESSIONAL                 :
CORPORATION T/D/B/A GUTHRIE            :
CLINICS GROUP PRACTICE                 :
PARTNERSHIP, LLP,                      :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.